                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DEIONANDREA SWEETING,                                 Case No. 1:19-cv-127
     Petitioner,
                                                      Barrett, J.
       vs.                                            Bowman, M.J.

WARDEN, NORTH CENTRAL                                 REPORT AND
CORRECTIONAL COMPLEX,                                 RECOMMENDATION
    Respondent.


       Petitioner, an inmate in custody at the North Central Correctional Institution at the time

this action was commenced, has filed a petition for a writ of habeas corpus in this Court. (Doc.

1). This matter is before the Court on respondent’s motion to dismiss, to which petitioner has

not responded. (Doc. 5).

       For the reasons stated below, the undersigned recommends that respondent’s motion to

dismiss be granted (Doc. 5) and the petition be dismissed.

       In the petition, petitioner raises the following single ground for habeas corpus relief:

       GROUND ONE: Due Process of law Amendment 14th, § 2929.19(B)(2)(g)(i),
       (B)(2)(g)(ii), (B)(2)(g)(ii), § 2967.191

       Supporting facts: I did send exhibits to the court to verify my incarceration in the
       County Jail of Hamilton county Jail attach to my motion.

(Doc. 1 at PageID 6). For relief, petitioner requests that jail time be credited to him to reduce his

sentence and that he be immediately released. (Id. at PageID 16). Respondent has moved to

dismiss the petition for lack of jurisdiction, as moot, for failure to comply with Habeas Rule 2,

on exhaustion grounds, and for failure to state a cognizable claim for relief in federal habeas

corpus. (Doc. 5).

       On March 15, 2018, following a bench trial, petitioner was found guilty of Failure to
Register and Comply with Sex Offender Registration Duties and sentenced to 18 months in the

Ohio Department of Corrections. (Doc. 4, Ex. 11). Petitioner was also found guilty of contempt

of court and sentenced to serve sixty-days in the Hamilton County Justice Center.

         On August 6, 2018, petitioner filed a pro se motion for jail-time credit, which was denied

by the trial court. (Doc. 4, Ex. 22, 23). On November 5, 2018, the trial court filed a nunc pro

tunc sentencing entry granting petitioner 120 days of jail time credit. (Doc. 4, Ex. 24).

         On February 19, 2019, petitioner filed another motion for jail time credit, which remained

pending when petitioner filed the instant habeas corpus petition. As he does in the petition,

petitioner claimed he was entitled to jail-time credit under Ohio Rev. Code § 2929.19. (Doc. 4,

Ex. 25). On March 18, 2019, the trial court issued an order granting petitioner’s motion. (Doc.

4, Ex. 26). Petitioner was released from custody the next day, on March 19, 2019. (Doc. 4, Ex.

27 at PageID 244–45).

         Article III, § 2 of the United States Constitution limits the federal judicial power to the

adjudication of cases and controversies. In the context of a habeas corpus petition, a district

court generally lacks jurisdiction over the petition if the petitioner is not in government custody.

Therefore, except in limited circumstances not applicable to the case-at-hand, 1 a petitioner’s

release from custody generally moots a habeas petition. See Lane v. Williams, 455 U.S. 624,

631–32 (1982).

         In this case, petitioner does not attack his conviction. Instead, he seeks release from

custody on the ground that he was entitled to jail time credits. As noted above, the trial court

granted petitioner’s motion for jail-time credit (Doc. 4, Ex. 26) and petitioner has been released.


1
  As noted above, petitioner has not responded to the motion to dismiss. Petitioner has not otherwise alleged nor is
the undersigned aware of any basis to find that petitioner will suffer future collateral consequences as a result of the
detention or that the case is “capable of repetition, yet evading review.” See Spencer v. Kemna, 523 U.S. 1, 7–8, 17–
18 (1998).

                                                           2
In the absence of a remaining case or controversy the undersigned recommends that the petition

be dismissed as moot. See Brantley v. Sloan, No. 1:16-cv-200, 2017 WL 4326661, at *3 (N.D.

Ohio Feb. 8, 2017) (finding that a petition challenging jail time credits was rendered moot where

the petitioner’s term of incarceration had expired and he was released) (Report and

Recommendation), adopted 2017 WL 4310649 (N.D. Ohio Sept. 28, 2017). Cf. Kahn v.

Attorney General, Case Nos. 1:15-cv-2014, 1:16-cv-85, at *2 (N.D. Ohio May 17, 2016) (“As

Petitioner has received his requested relief by being released from custody on an order of

supervision, there is no longer an active case or controversy.”) (Report and Recommendation),

adopted, 2016 WL 4009885 (N.D. Ohio June 25, 2016).

       Accordingly, in sum, respondent’s motion to dismiss (Doc. 5) should be GRANTED and

the petition (Doc. 1) should be DISMISSED as moot.

       IT IS SO RECOMMENDED.




                                                     s/ Stephanie K. Bowman
                                                    Stephanie K. Bowman
                                                    United States Magistrate Judge




                                                3
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


DEIONANDREA SWEETING,                                 Case No. 1:19-cv-127
     Petitioner,
                                                      Barrett, J.
       vs.                                            Bowman, M.J.

WARDEN, NORTH CENTRAL
CORRECTIONAL COMPLEX,
    Respondent.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 4
